Citation Nr: 1727109	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tachycardia.

5.  Entitlement to service connection for acid reflux and a hiatal hernia.

6.  Entitlement to a compensable rating for status post partial right lateral internal sphincterectomy.

7.  Entitlement to a compensable rating for status post excision of sentinel hemorrhoid.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript is of record. 

In October 2011, December 2015, and August 2016, the Board remanded this issue for a Board video-conference hearing.  That development having been addressed, the case has since returned to the Board.

At her hearing before the Board in November 2016, the Veteran raised a claim for service connection for a cervical spine disorder.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The issues of entitlement to service connection for left shoulder and lumbar spine disorders, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On November 10, 2016, prior to the promulgation of a decision in the appeal, Veteran withdrew her appeal of the claims of entitlement to service connection for hypertension, tachycardia, and acid reflux and a hiatal hernia, and for entitlement to compensable ratings for status post partial right lateral internal sphincterectomy and for status post excision of sentinel hemorrhoid.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran concerning the claims of entitlement to service connection for hypertension, tachycardia, and acid reflux and a hiatal hernia, and for entitlement to compensable ratings for status post partial right lateral internal sphincterectomy and for status post excision of sentinel hemorrhoid have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, at her hearing before the Board on November 10, 2016, the Veteran withdrew her appeal of the claims of entitlement to service connection for hypertension, tachycardia, and acid reflux and a hiatal hernia, and for entitlement to compensable ratings for status post partial right lateral internal sphincterectomy and for status post excision of sentinel hemorrhoid.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of claim of entitlement to service connection for hypertension is dismissed.

The appeal of claim of entitlement to service connection for tachycardia is dismissed.

The appeal of claim of entitlement to service connection for acid reflux and a hiatal hernia is dismissed.

The appeal of claim of entitlement to a compensable rating for status post partial right lateral internal sphincterectomy is dismissed.

The appeal of claim of entitlement to a compensable rating for status post excision of sentinel hemorrhoid is dismissed.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims for service connection for left shoulder and lumbar spine disorders are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran claims that her current disabilities of a shoulder strain and a lumbar strain are related to her in service physical activities during service.  See November 2016 Board Hearing.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

Here, the Veteran has not yet been afforded a VA examination of her claimed disabilities.  The evidence of record reflects current diagnoses of shoulder and lumbar disabilities.  See March 2007 (MRI results showing degenerative disc disease and degenerative joint disease of the lumbar spine); September 2014 Addendum (reporting a diagnosis of chronic back and shoulder pain).  As there is insufficient evidence to decide the nexus element of this case, the Veteran should be provided with VA examinations for opinions addressing the nature and etiology of her claimed lumbar spine and left shoulder disorders.  McLendon, 20 Vet. App. at 83.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Moreover, the Veteran has identified potentially relevant treatment records which have not yet been obtained, including from Dr. Shabani in Fairfax, Virginia.  These records, as well as any outstanding VA treatment records, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Shabani in Fairfax, Virginia, dated from 1987 to 1989.  See VA Form 4142a, dated November 10, 2016.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from December 1983 to May 2006, to include from the Boston VA Healthcare System (Bedford, Northampton, Worcester, and West Roxbury/Jamaica Plain); and from any VA treatment facilities in Reston, VA,  Fort Eustis, Virginia, and West Virginia.

3.  Make arrangements to obtain the Veteran's complete VA treatment records from the following facilities:  San Francisco, California, dated since 2009; Cincinnati, Ohio, dated since 2009; and the Boston VA Healthcare System, to include Bedford, Northampton, Worcester, and West Roxbury/Jamaica Plain, dated from September 2007 to January 2014 and from May 2015 forward.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of her claimed lumbar spine and left shoulder disabilities.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must identify all current lumbar spine and left shoulder disorders found to be present.

The examiner must render opinions as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any current lumbar spine disorder had its clinical onset during active service or is related to incident of service, to include the Veteran's physical duties requiring road marches and carrying heavy gear?  In providing this opinion, the examiner must address the service treatment records showing complaints and treatment for the Veteran's low back.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any current left shoulder disorder had its clinical onset during active service or is related to incident of service, to include the Veteran's physical duties requiring road marches and carrying heavy gear?  In providing this opinion, the examiner must address the service treatment records showing complaints and treatment for the Veteran's left shoulder/scapula.  

The examiner must provide a clear rationale for all opinions provided.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




